WALSH, J.
In this case, there were two questions of fact to be determined by the jury, viz:
(1.) Was there a rescission of the contract by the defendant after breach thereof by the partnership (now represented by Receivers) ?
(2.) If there was such a rescission, what sum, if any, is the defendant entitled to retain out of the first payment of *13Six Thousand Dollars made to him by the partnership on account of the contract, by way of recoupment a) for the value of the personal property delivered by defendant to the partnership under the terms of the contract and never returned to the defendant, and b) for the damage claimed to have been suffered by the real estate of defendant to which defendant gave the partnership possession under the terms of the contract and which the partnership occupied for some months ?
For Plaintiffs: Daniel A. Colton.
For Defendant: Frederick A. Jones.
By the general verdict for plaintiffs, in the absence of a special finding, the jury must have answered the first question in the affirmative.
The personal property of defendant retained, consumed or disposed of by the partnership was the subject of controversy as to items and values. Damage to the real estate, except such as could be repaired by the liberal use of soap and water, was denied by the partnership. Both questions were determined by the jury and we cannot say that the verdict was not warranted or that the amount awarded was not supported by the weight of the evidence.
Motion for new trial denied.